Case 1:17-cv-10432-DJC Document 57-2 Filed 12/17/18 Page 1 of 3

EXHIBIT 2
Case 1:17-cv-10432-DJC Document 57-2 Filed 12/17/18 Page 2 of 3

PENNOCK LAW FIRM

411 Lafayette, 6' FI.
New York City, NY 10003
212-967-4213
shannonpennock @pennocklawtirm.com

 

October 11, 2016

VIA FEDERAL EXPRESS
Steven M. Sayers, Esq.
General Counsel
Steamship Authority

P.O. Box 284,

Woods Hole, MA 02543

Re: Litigation Hold for September 30, 2016 Incident
Dear Mr. Sayers,

I am writing with respect to the September 30, 2016 incident during which my
client Amanda Arnold was travelling on the Eagle ferry to Nantucket and was severely
injured. Ms. Arnold's fingers were nearly completely severed due to the negligence and
other breach of duties by the Steamship Authority.

Please be formally advised that Ms. Arnold expressly reserves her rights to
commence litigation(s) against the Steamship Authority and any and all other negligent
and/or otherwise liable persons and/or entities. Towards that end, this letter serves as
a formal “litigation hold notice” by which you are directed to preserve any and all
evidence that may be discoverable or relevant to a lawsuit regarding this matter. This
shall include but is not limited to any and all evidence relating to the incident, including
without limitation any and all physical and/or electronic material (including emails
and voice mails) in any way concerning the passenger bathroom doors on this vessel,
including but not limited to materials relating to the design, purchase, repair,
modification and maintenance of the passenger bathroom doors, and/or any potentially
relevant evidence pertaining to the incident, including any photographs, video tapes,
incident reports, emails, telephone records or other reports that were generated or kept
with regard to the incident or which concern the incident on September 30, 2016 and all
of the same with respect to any prior incidents involving injuries caused by the
passenger bathroom doors or other doors on this or any other Steamship Authority
vessel.
Case 1:17-cv-10432-DJC Document 57-2 Filed 12/17/18 Page 3 of 3

This letter is sent without waiver of and/or prejudice to any and all rights and
remedies Ms. Arnold, all of which are expressly reserved.

Very _ yours,

a

annon Pennock, Esq.
Pennock Law Firm LLC
411 Lafayette, 6! FI.
NY, NYC 10003
shannonpennock@ pennocklawfirm.com
212-967-4213

 
